ORDER

PER CURIAM.
Billy B. Fields (Defendant) appeals from a judgment of conviction of second-degree arson, unlawful use of a weapon, and second-degree burglary. Defendant alleges trial court error in denying his (1) Motion to Suppress Statements because his statements were involuntary and (2) Motion for Judgment of Acquittal at the Close of All the Evidence because the second-degree burglary conviction was unsupported by sufficient evidence. We have reviewed the briefs of the parties and the record on appeal and conclude that (1) the trial court’s ruling on Defendant’s Motion to Suppress Statements is supported by substantial evidence, State v. Rousan, 961 S.W.2d 831, 845 (Mo. banc 1998); and (2) there is sufficient evidence from which a reasonable trier of fact might have found Defendant guilty beyond a reasonable doubt of second-degree burglary. State v. Shinn, 921 S.W.2d 70, 72-73 (Mo.App. E.D.1996). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).